In re Frank, Antoinette; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 375-992;
PER CURIAM.
Granted in part, otherwise denied.
The trial court’s order of a mental examination by an expert of the state’s choosing is vacated. Such an examination is unwarranted in light of the independent panel appointed by the trial court to examine the defendant.
CALOGERO, C.J., concurs in part, dissents in part and assigns reasons.
TRAYLOR, J., would deny.